DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to arguments
	The amendment filed on 2/28/2022 has been entered, and the non-final rejection filed on 10/27/2021 has been withdrawn.

Information Disclosure Statements
The information disclosure statement filed 5/1/20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Hermetically sealed container for claims 1, 7, 8, 12, and 16
Metallic coating for the optical fiber defining the reference length for claim 5
Fiber input and output being soldered to the hermetically sealed container for claim 8
O-ring for claim 9
Lids for claim 10 and 11
Overcoat for the optical fiber defining the reference length for claims 13 and 14
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the frequency difference" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, the term “the frequency difference” is interpreted as “a frequency difference between measured frequencies”.

Claim Rejections - 35 USC § 103
Claim 1, 5, 6, 13, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotwinski et al. (US 4824251 A) hereinafter Slotwinski, in view of Slotwinski et al. (US 20060280415 A1) hereinafter Slotwinski_2, and Rezk et al. (US 20110205523 A1) hereinafter Rezk.
Regarding claim 1, Slotwinski teaches A laser measurement apparatus (Slotwinski: Fig. 2 shows an optical distance measuring apparatus), comprising:
a swept frequency optical beam source (Slotwinski: Fig. 1: Laser 10. Column 6, line 4-9 shows that the beam is frequency swept);
at least splitter situated to receive a frequency swept optical beam from the swept frequency optical beam source and produce a probe beam, a reference beam, and a local oscillator beam, wherein the probe beam is directed to a target (Slotwinski: Fig. 1: Polarizing beam splitters 34 produce at least three beams: circularly polarized source light beam, reference beam, and a local oscillator beam which are mapped to a probe beam, aw reference beam, and a local oscillator beam respectively)
Reference length (Slotwinski: Fig. 2: Optical path length, L1)
a measurement photodetector configured to receive at least a portion of the probe beam from the target and a first portion of the local oscillator beam (Slotwinski: Detector 40 receives both the beams from the target and the local oscillator beam as described in Column 6, line 54-66and Column 7, line 22-28);
a reference photodetector configured to receive the reference beam from the optical fiber defining the reference length and a second portion of the local oscillator beam (Slotwinski: Photo Detector 62: Column 8, line 15-31 and column 8 line 32-37shows that the local oscillator beam, which is different from the local oscillator beam directed towards the detector 40 as it was directed towards the photo detector 62, and the reference beam are directed towards the photo detector 62); and
a signal processor coupled to the measurement photodetector and the reference photodetector to establish an estimate of a target distance (Slotwinski: Fig. 2 shows that the processor 70 is connected to both detectors, and Column 8, line 48-62 shows that the processor calculates the distance) based on interference of a received portion of the probe beam from the target and a received portion of the reference beam from the optical fiber defining the reference length with the first portion of the local oscillator beam and the second portion of the local oscillator beam, respectively (Slotwinski: Column 8, line 15-31 and the paragraph after it shows that the detector 62 detects the heterodyned beam of reference beam and local oscillator beam. Meanwhile Column 6, line 54-66and Column 7, line 22-28 shows that the detector 40 detects the heterodyned beam of probe beam and local oscillator beam).
Slotwinski fails to teach, but Slotwinski_2 teaches  
that the beam splitting is done with at least one optical coupler (Slotwinski_2: Fig. 1: fiber coupler 102 and input fibe3r optical coupler 104 produces three beams: one beam to measure range and two beams for references. Here, the beam going through path 103, the beam going through 105a, and the beam going through 105b are the probe beam, the reference beam, and the local oscillator beam respectively);
an optical fiber defining a reference length and situated to receive the reference beam (Slotwinski_2: Fig. 1: Fiber path 105a);
a container configured to retain the optical fiber defining the reference length (Slotwinski_2: Paragraph 0011 shows that the optical fibers are kept in a temperature-controlled container);
a temperature controller coupled to the container so as to select a temperature associated with the reference length (Slotwinski_2 does not specifically teach a temperature controller, but it is suggested that a temperature controller that selects the reference length exists as paragraph 0035 shows that the container controls the temperature of the container to control the length of the fiber);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical fiber to simulate a distance as shown in Slotwinski_2 for Slotwinski. One of ordinary skill in the art would have been motivated to direct the beam with an optical fiber that defines a reference length as optical fiber and situated to receive the reference beam, as described in Paragraph 0007 of Slotwinski_2, the packaging becomes more compact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature-controlled container that contains the optical fibers as shown in Slotwinski_2 for Slotwinski. One of ordinary skill in the art would have been motivated to modify the laser measurement apparatus so that it includes a container configured to retain the optical fiber defining the reference length and a temperature controller coupled to the container so as to select a temperature associated with the reference length so that as described in paragraph 0011 of Slotwinski_2, the fiber length does not change.
Slotwinski, in view of Slotwinski_2, fails to teach, but Rezk teaches 
that the distance measurement is based on heterodyne frequencies associated with the two beams detected (Rezk: Paragraph 0008 and 0011 shows that the distance measurement is based on heterodyning two beams and the resulting frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance using the heterodyne frequencies of the two beams detected. One of ordinary skill in the art would have been motivated to measure the distance based on heterodyne frequencies associated with the two beams detected so that as described in Rezk paragraph 0002, accuracy is improved.
Slotwinski, in view of Slotwinski_2 and Rezk does not specifically teach that the container is hermetically sealed, but it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a temperature-controlled container would be hermetically sealed. One of ordinary skill in the art would have been motivated to make the temperature controlled contained hermetically sealed so that it receives minimum impact from its environment.

Regarding claim 5, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Slotwinski_2 teaches that the optical fiber defining the reference length includes metallic coating (Slotwinski_2: Paragraph 0020 describes that the optical fiber may have metal coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the optical fiber with metal as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the optical fiber defining the reference length so that it includes a metallic coating so that as described in paragraph 0020 of Slotwinski_2, the dimensional stability of the optical fiber increases.

Regarding claim 6, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Slotwinski_2 teaches the reference length is between 1 m and 5 m. (Slotwinski_2 does not specifically teach this, but in paragraph 0007 mentions that the range that may be used is 2m, suggesting that the optical fiber at 143a may have a length of 3.44m since the length was originally set to 4m as described in paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical fiber defining the reference length to be at 3.44m as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to adjust the reference length to be between 1m and 5m so that significant time passes for the light to travel for the reference light.

Regarding claim 13, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Slotwinski_2 teaches that the optical fiber defining the reference length is overcoated with a polyimide layer (Slotwinski_2: Paragraph 0019 describes that the optical fiber may have a polyimide coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the optical fiber with polyimide as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the optical fiber defining the reference length so that it is overcoated with a polyimide layer so that as described in Slotwinski_2 paragraph 0019, high temperature performance is achieved.

Regarding claim 16, Slotwinski teaches A method (Slotwinski: Method for using the optical distance measuring apparatus from Fig. 2), comprising:
directing an optical beam so as to produce a reference beam associated with a transit (Slotwinski: Fig. 2 shows).
and receiving the reference beam and estimating a propagation length associated with propagation of a probe beam to a target based on the interference of the reference beam and a local oscillator beam (Slotwinski: Column 8, line 15-31 and the paragraph after it shows that the detector 62 detects the heterodyned beam of reference beam and local oscillator beam. Then, column 8 line 48-62 shows that the processor 70 calculates the distance based on the outputs from the two detectors).
Slotwinski fails to teach, but Slotwinski_2 teaches that
the beam is directed with an optical fiber that defines a reference length (Slotwinski_2: Fig. 1: Fiber path 105a)
the optical fiber is situated in a container (Slotwinski_2: Paragraph 0011 shows that the optical fibers are kept in a temperature-controlled container)
setting a temperature of the container (Slotwinski_2: Paragraph 0035 shows that the container controls the temperature of the container to control the length of the fiber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optical fiber to simulate a distance as shown in Slotwinski_2 for Slotwinski. One of ordinary skill in the art would have been motivated to direct the beam with an optical fiber that defines a reference length as optical fiber, as described in Paragraph 0007 of Slotwinski_2, the packaging becomes more compact.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a temperature-controlled container that contains the optical fibers as shown in Slotwinski_2 for Slotwinski. One of ordinary skill in the art would have been place the optical fiber in a container and setting a temperature of the container so that as described in paragraph 0011 of Slotwinski_2, the fiber length does not change.
Slotwinski, in view of Slotwinski_2 fails to teach, but Rezk teaches
Determining the distance based on the heterodyne frequency associated with interference of two beams (Rezk: Paragraph 0008 and 0011 shows that the distance measurement is based on heterodyning two beams and the resulting frequencies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance using the heterodyne frequencies of the two beams detected. One of ordinary skill in the art would have been motivated to measure the distance based on heterodyne frequencies associated with the two beams detected so that as described in Rezk paragraph 0002, accuracy is improved.
Slotwinski, in view of Slotwinski_2 and Rezk does not specifically teach that the container is hermetically sealed, but it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a temperature-controlled container would be hermetically sealed. One of ordinary skill in the art would have been motivated to make the temperature controlled contained hermetically sealed so that it receives minimum impact from its environment.

Regarding claim 17, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the method of claim 16, wherein the reference beam is swept frequency optical beam (Slotwinski: Fig. 2: Laser 10. Column 6, line 4-9 shows that source light beam is frequency swept, and Column 4, line 57-64 shows that the reference beam is made from the source light beam, showing that the reference beam is also frequency swept), and the frequency difference is established in part by the swept frequency (Slotwinski: Column 8, line 38-62 shows that that detected beams have different frequencies due to the frequency sweep).


Claim 7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotwinski, in view of Slotwinski_2, Rezk, and Day et al. (US 20100243891 A1) hereinafter Day.
Regarding claim 7, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Day teaches that the hermetically sealed contained is an aluminum or copper container (Day: Paragraph 0045)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed container to be an aluminum or copper container as shown in Day for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to adjust the hermetically sealed container to be an aluminum or copper container so that high thermal conductivity to effectively diffuse heat is achieved as described in paragraph 0045 of Day.

Regarding claim 9, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Day teaches that the hermetically sealed container includes a lid that is sealed with an O-ring (Day: Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed container to include a lid that is sealed with an O-ring as shown in Day for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to adjust the hermetically sealed container to include a lid that is sealed with an O-ring so that as described in paragraph 0054 of Day, a tight seal is ensured.

Regarding claim 10, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Day teaches that the hermetically sealed container includes a soldered lid (Day: Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed container to include a lid that is soldered as shown in Day for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to adjust the hermetically sealed container to include a lid that is soldered so that as described in paragraph 0054 of Day, a tight seal is ensured.

Regarding claim 11, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Day teaches that the hermetically sealed container includes a welded lid (Day: Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed container to include a lid that is welded as shown in Day for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to adjust the hermetically sealed container to include a lid that is welded so that as described in paragraph 0054 of Day, a tight seal is ensured.

Regarding claim 12, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Day teaches that the hermetically sealed container is filled with an inert gas (Day: Paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the hermetically sealed filled with an inert gas as shown in Day for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the hermetically sealed container to be filled with an inert gas for the purpose of keeping out moisture and humidity as described in paragraph 0054 of Day.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotwinski, in view of Slotwinski_2, Rezk, and Young et al. (US 20040175092 A1) hereinafter Young.
Regarding claim 8, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1 The laser measurement apparatus of claim 1 further comprising a fiber input and a fiber output coupled to the optical fiber defining the reference length (Slotwinski_2: Fig. 4 shows that the optical fiber forming the optical path 143a has an input and an output).
Slotwinski fails to teach, but Young teaches that the fiber input and the fiber output are soldered to the hermetically sealed container (Young: Paragraph 0013 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fibers soldered to the hermetically sealed container as shown in Young for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the hermetically sealed container and optical fiber to include soldering of the optical fiber to the container for the purpose of ensuring immobility of the fiber in relation to the housing and to ensure a hermetic seal between the housing and the fiber as described in Young paragraph 0041.

Claim 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotwinski in view of Slotwinski_2, Rezk, and Burge (US 6322751 B1).
Regarding claim 14, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 1.
Slotwinski fails to teach, but Slotwinski_2 teaches that the optical fiber defining the reference length is overcoated with a polyimide layer (Slotwinski_2: Paragraph 0019 describes that the optical fiber may have a polyimide coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the optical fiber with polyimide as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the optical fiber defining the reference length so that it is overcoated with a polyimide layer so that as described in Slotwinski_2 paragraph 0019, high temperature performance is achieved.
Slotwinski fails to teach, but Burge teaches that the optical fiber defining the reference length is overcoated with a sealing coat (Burge: Column 2, line 62-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overcoat the optical fiber with a sealing coat as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the optical fiber defining the reference length so that it is overcoated with a sealing coat to prevent leakage (Burge: Column 2, line 58-67)

Regarding claim 15, Slotwinski, in view of Slotwinski_2 and Rezk, teaches the laser measurement apparatus of claim 14.
Slotwinski fails to teach, but Burge teaches that the sealing coat is a metal or carbon (Burge: Column 2, line 62-67)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overcoat the optical fiber with a sealing coat that is a metal or carbon as described in Slotwinski_2 for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to modify the sealing coat so that it is a metal or carbon to prevent leakage (Burge: Column 2, line 58-67)

Claim 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotwinski in view of Slotwinski_2, Rezk, and Beasley (US 7982661 B2).
Regarding claim 19, Slotwinski, in view of Slotwinski_2, Rezk, and Beasley, teaches the method of claim 17.
	Slotwinski fails to teach, but Beasley teaches establishing a correspondence of a frequency sweep associated with the swept frequency optical beam to target distances (Beasley: Column 16, line 5-11 explains an equation that establishes the relationship between the sweep frequency and the target distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to establish a correspondence of a frequency sweep associated with the swept frequency optical beam to target distances as shown in Beasley for the combination of Slotwinski, Slotwinski_2, Rezk, and Beasley. One of ordinary skill in the art would have been motivated to establish a correspondence of a frequency sweep associated with the swept frequency optical beam to target distances, so that the distance may be measured relative to another known quantity. 

	Regarding claim 20, Slotwinski, in view of Slotwinski_2, and Rezk, teaches the method of claim 16, further comprising: 
directing the probe optical beam to the target (Slotwinski: Fig. 2), 
the probe optical beam being a swept frequency optical beam having a frequency sweep corresponding to the frequency sweep of the reference optical beam (As shown in the rejection for claim 17, the source light beam is frequency swept, and Fig. 2 shows that the reference beam and the probe beam are both from source light beam); 
Slotwinski fails to teach, but Beasley teaches
obtaining a difference frequency between the probe optical beam as received from the target and a local oscillator optical beam (Beasley: Column 3: line 1-25); and 
based on the difference frequency associated with the probe optical beam and the correspondence of the frequency sweep associated with the swept frequency optical beam to target distances, estimating at least one target distance (Beasley: Column 16, line 5-11 explains an equation that establishes the relationship between the sweep frequency and the target distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a difference frequency between the probe optical beam as received from the target and a local oscillator optical beam as shown in Beasley for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to obtain a difference frequency between the probe optical beam as received from the target and a local oscillator optical beam so that equation 1 in column 16 of Beasley may be applied to find the distance to the target.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to estimate at least one target distance based on the difference frequency associated with the probe optical beam and the correspondence of the frequency sweep associated with the swept frequency optical beam to target distances as shown in Beasley for the combination of Slotwinski, Slotwinski_2, and Rezk. One of ordinary skill in the art would have been motivated to estimate at least one target distance based on the difference frequency associated with the probe optical beam and the correspondence of the frequency sweep associated with the swept frequency optical beam to target distances so that the distance may be found by using the known quantities. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645             

/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645